Citation Nr: 0941309	
Decision Date: 10/30/09    Archive Date: 11/09/09

DOCKET NO.  05-00 329	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Whether new and material evidence has been received 
sufficient to reopen a claim of entitlement to service 
connection for degenerative disc disease (DDD) of the lumbar 
spine, to include as secondary to service-connected right 
knee chondromalacia.

2.  Entitlement to a disability rating in excess of 10 
percent disabling for right knee chondromalacia.

3.  Entitlement to a total disability evaluation based on 
individual unemployability due to service-connected 
disabilities (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

K.A. Kennerly, Counsel


INTRODUCTION

The appellant served on active duty from October 1973 to 
October 1984.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions dated in September 
2004 of the New Orleans, Louisiana, Regional Office (RO) of 
the Department of Veterans Affairs (VA), which denied the 
appellant's claims.  The appellant submitted a notice of 
disagreement (NOD) in October 2004 for all of the claims on 
appeal.  In December 2004, the RO issued a Statement of the 
Case (SOC) pertaining to the right knee and TDIU.  The 
appellant subsequently submitted a timely VA Form 9 
[Substantive Appeal] for these two issues in December 2004.  

The RO issued an SOC regarding the lumbar spine issue in 
January 2005.  It does not appear that the appellant 
submitted a Substantive Appeal with regard to the lumbar 
spine issue.  However, the Board has considered the recent 
case of Percy v. Shinseki, 23 Vet. App. 37 (2009), which 
distinguished the issues of a timely NOD versus a timely 
Substantive Appeal.  In that case, the United States Court of 
Appeals for Veterans Claims (Court) confirmed that the 
absence of a timely NOD is jurisdictional bar to 
consideration of a Veteran's claim; however, the Court also 
confirmed that an untimely Substantive Appeal is NOT a 
jurisdictional bar to consideration of a Veteran's claim, and 
that the RO and the Board MAY accept a substantive appeal 
even if it is not timely.  In the Percy case, the Court 
specifically found that, because the RO had never addressed 
the issue of timeliness in the SOC, and because the Veteran 
was not informed that there was a timeliness issue until his 
claim was before the Board, that the RO had essentially 
waived any objections it might have offered to the 
timeliness, and had implicitly accepted the Veteran's appeal.  
The Board finds the facts of the present case are similar to 
that in Percy.  The RO accepted subsequent correspondence 
from the appellant after the issuance of the SOC for his 
lumbar spine disability and certified this issue to the Board 
for adjudication.  Accordingly, the Board finds this issue to 
appropriately be on appeal.

With regard to the appellant's petition to reopen his claim 
for DDD of the lumbar spine, to establish jurisdiction over 
this issue, the Board must first consider whether new and 
material evidence has been submitted to reopen the claim.  
See 38 U.S.C.A. §§ 5108, 7105 (West 2002 & Supp. 2009).  The 
Board must proceed in this fashion regardless of the RO's 
actions.  See Barnett v. Brown, 83 F.3rd 1380 (Fed. Cir. 
1996) and VAOPGCPREC 05-92.  

The appellant was scheduled for Board video conference 
hearings in March 2007 and June 2008.  He failed to report 
for these hearings and provided no explanation for his June 
2008 failure to report.  His hearing request, therefore, is 
deemed withdrawn.  See 38 C.F.R. § 20.704(d) (2009).

Finally, it is noted by the appellant's representative in the 
October 2009 Written Brief Presentation, the appellant's 
claims file does not include a copy of the September 2004 
rating decision that apparently declined to reopen the 
appellant's claim for DDD of the lumbar spine.  This 
application to reopen was denied in an October 2004 letter 
(administratively) because no evidence was received; and 
appellate rights were attached.  A copy of the letter is of 
record (there was no rating action).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required on his part.


REMAND

After a thorough review of the appellant's claims file, the 
Board has determined that additional evidentiary development 
is necessary prior to the adjudication of the appellant's 
claims.

Regarding the appellant's petition to reopen his previously 
denied claim of entitlement to service connection for DDD of 
the lumbar spine, to include as secondary to service-
connected right knee chondromalacia, the Board finds that the 
appellant has not been provided notice compliant with Kent v. 
Nicholson, 20 Vet. App. 1 (2006).  In Kent, the Court found 
that VA must notify a claimant of the evidence and 
information that is necessary to reopen the claim, and must 
provide notice that describes what evidence would be 
necessary to substantiate the element or elements required to 
establish service connection that were not found in the 
previous denial.  The appellant should also be provided 
notice compliant with the holding in Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).

Regarding the appellant's increased rating claim for right 
knee chondromalacia, it appears the most recent VA treatment 
records are dated in 2004.  As the appellant asserts that his 
right knee disability has increased in severity, the RO/AMC 
should obtain any available VA and private treatment records 
dated from December 2004 to the present.  Further, the Board 
notes that the appellant was afforded VA examinations in 
March 2004, September 2004, December 2004, February 2005 and 
August 2005.  However, review of the claims file fails to 
provide any evidence that the appellant was provided with 
proper notice of these examinations.  The appellant alleges 
that while he was unable to attend the March 2004 and 
February 2005 VA examinations due to transportation problems, 
he did not receive any notice of the other VA examinations.  
As such, the appellant should be scheduled for a VA joints 
examination.  The duty to assist includes, when appropriate, 
the duty to conduct a thorough and contemporaneous 
examination of the appellant.  See Green v. Derwinski, 1 Vet. 
App. 121 (1991).  In addition, where the evidence of record 
does not reflect the current state of the appellant's 
disability, a VA examination must be conducted.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. 
§ 3.327(a) (2009).

Since the assignment of a higher evaluation for the right 
knee and assignment of service connection for DDD of the 
lumbar spine could impact the appellant's claim for 
individual unemployability now on appeal, these issues are 
inextricably intertwined.  See Harris v. Derwinski, 1 Vet. 
App. 180, 183 (1991); Holland v. Brown, 6 Vet. App. 443 
(1994); Henderson v. West, 12 Vet. App. 11, (1998).  As such, 
following the development noted above, VA should readjudicate 
the appellant's claims and then return the individual 
unemployability claim to the Board for further adjudication 
if not granted.

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should provide the 
appellant with VA's duties to notify and 
assist, compliant with the 
aforementioned holdings in Kent and 
Dingess.

2.  The RO/AMC should associate a copy 
of the September 2004 rating decision 
[declining to reopen the appellant's 
claim of entitlement to service 
connection for DDD of the lumbar spine] 
with the appellant's claims file and 
provide the appellant with a copy as 
well.

3.  The RO/AMC should obtain any 
available VA and private treatment 
records for the appellant dated December 
2004 to the present.  Any response to 
this request should be memorialized in 
the appellant's claims file.

4.  After associating any available 
treatment records with the appellant's 
claims file, the appellant should be 
scheduled for a VA joints examination 
with an appropriate expert.  The 
appellant should be afforded at least 
one month notice prior to the 
examination.  A copy of the notice 
provided to the appellant of when his 
examination is scheduled should be 
associated with the claims file.  Upon 
examination, the VA examiner should 
review the claims file and note that 
such has been accomplished in the 
examination report.  In assessing the 
appellant's right knee disability, the 
examiner should specifically consider 
the appellant's complaints of near-
constant pain and increasing instability 
in the knee joint.  The examiner should 
also indicate whether there is any 
functional loss due to pain in the right 
knee, or any additional functional loss 
due to weakness, fatigability, 
incoordination, or pain on movement.  

5.  After completing the above action and 
any other development as may be indicated 
by any response received as a consequence 
of the actions taken in the paragraphs 
above, the claims should be 
readjudicated.  If the claims remain 
denied, a supplemental statement of the 
case should be provided to the appellant 
and his representative.  After they have 
had an adequate opportunity to respond, 
the issues should be returned to the 
Board for further appellate review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the appellant until further notice.  
However, the Board takes this opportunity to advise the 
appellant that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claim.  His cooperation in VA's efforts to develop his claim, 
including reporting for any scheduled VA examination, is both 
critical and appreciated.  The appellant is also advised that 
failure to report for any scheduled examination may result in 
the denial of a claim.  See 38 C.F.R. § 3.655 (2009).  

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2009).




_________________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002 & Supp. 2009), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  See 38 C.F.R. § 20.1100(b) (2009).


